     Case 2:20-cv-00394-JAM-AC Document 11 Filed 06/08/20 Page 1 of 3

1

2

3

4

5

6                         UNITED STATES DISTRICT COURT

7                        EASTERN DISTRICT OF CALIFORNIA

8

9    SORAYA MARIA RIGOR,                   No.   2:20-cv-00394-JAM-AC
10                   Plaintiff,
11           v.                            ORDER CERTIFYING PLAINTIFF’S
                                           CLAIMS AS FRIVOLOUS AND REVOKING
12   CALIFORNIA STATE UNIVERSITY           HER IN FORMA PAUPERIS STATUS
     SACRAMENTO and DALE CARLSEN,
13
                     Defendants.
14

15           In February 2020, Rigor filed suit against California State

16   University Sacramento (“CSUS”) and Dale Carlsen for “infringement

17   of ideas of [the CSUS] student body” and discrimination.           Compl.,

18   ECF No. 1.    The allegations in this case mirror those in a suit

19   she filed a year earlier.     See Rigor v. California State

20   University of Sacramento, et al., 2:19-cv-00633 KJM AC (“Rigor

21   I”).    Both cases stem from events surrounding CSUS’s “Global

22   Entrepreneurship Week 2018.” Rigor I at ECF No. 12 at 5; Compl.

23   at 7.    In Rigor I, the magistrate judge granted Rigor leave to

24   proceed IFP in and screened her complaint.        The Court identified

25   deficiencies in Rigor’s allegations and, twice, granted her leave

26   to amend. Rigor I at ECF Nos. 3 and 6.        After Rigor failed to

27   timely file a second amended complaint, the Court dismissed her

28   case without prejudice for failure to prosecute.         Rigor I at ECF
                                          1
     Case 2:20-cv-00394-JAM-AC Document 11 Filed 06/08/20 Page 2 of 3

1    Nos. 10, 11.

2         Rigor filed this suit, Rigor II, shortly after.           The Court,

3    again, found the complaint failed to state any cognizable claims.

4    ECF Nos. 3, 5.    Concluding Rigor could not cure these

5    deficiencies, the Court dismissed her suit with prejudice.               Id.

6    Rigor appealed.    ECF No. 7.      Now tasked with the question of

7    whether Rigor may retain her in forma pauperis status for her

8    appeal, ECF No. 10, the Court finds she may not.

9

10                                I.    OPINION

11        An appellant may not proceed with her appeal in forma

12   pauperis if the trial court certifies in writing that the appeal

13   is frivolous or not taken in good faith.        28 U.S.C. § 1915(a)(3);

14   see also Hooker v. American Airlines, 302 F.3d 1091, 1092 (9th

15   Cir. 2002).    “[A] complaint . . . is frivolous where it lacks an

16   arguable basis either in law or in fact.”        Nietzke v. Williams,

17   490 U.S. 319, 325 (1989).       Notably, “the failure-to-state-a-claim

18   standard of Rule 12(b)(6) and the frivolousness standard . . .

19   were devised to serve distinctive goals.”        Id. at 326.       So,

20   “while the overlap between these two standards is considerable,
21   it does not follow that a complaint which falls afoul of the

22   former standard will invariably fall afoul of the latter.”               Id.

23        Here, however, the Court finds the reasons that counseled

24   dismissal of Rigor’s claims likewise compel the finding that her

25   claims are frivolous.     See March 18, 2020 Findings and

26   Recommendations at 3-6.     Rigor’s complaint does not, and cannot,
27   set forth allegations that would give rise to cognizable

28   discrimination or copyright infringement claims.         Her
                                          2
     Case 2:20-cv-00394-JAM-AC Document 11 Filed 06/08/20 Page 3 of 3

1    discrimination claim purports to allege discrimination on behalf

2    of other, unnamed, CSUS students.        Compl. at 5.    And her

3    copyright infringement claim seeks redress for an injury that

4    copyright law does not cover.      Id.; see also 17 U.S.C. § 102(b)

5    (“In no case does copyright protection for an original work of

6    authorship extend to any idea, procedure, process, system, method

7    of operation, concept, principle, or discovery.”)         Because

8    Rigor’s claims “lack[] even an arguable basis in law,” Neitzke,

9    490 U.S. at 328, the Court certifies them as frivolous.

10

11                                II.    ORDER

12        For the reasons set forth above, the Court CERTIFIES Rigor’s

13   claims as frivolous and REVOKES Rigor’s in forma pauperis status.

14        IT IS SO ORDERED.

15   Dated: June 8, 2020

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          3
